 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetromedia,Inc. (KLAC)and National Association ofBroadcast Employees&Technicians,AFL-CIO-CLC.Case 31-CA-1256April29, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING,BROWN, ANDJENKINSOn April 22, 1969, Trial Examiner Benjamin K. Black-burn issued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.He further found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them. There-after the Respondent filed exceptions and a supportingbrief.. The General Counsel filed cross-exceptions anda supporting brief, to which Respondent filed an answer-ing brief.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerrorwas committed. The Board has considered theTrial Examiner's Decision, the exceptions and briefs,and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of theTrial Examiner, as modified herein.The Trial Examiner found, and we agree, thatRespondent was motivated to discharge 10 "producers"'on November 15, 1968, by their designation of theUnion as their collective-bargaining representative andby Respondent's consequent desire to avoid bargainingwith the Union, thereby violating Section 8(a)(3) and(1) of the Act.As set forth in the Trial Examiner's Decision, thePetitionerwon a representation election in a unit of"producers" employed by the Respondent. The election,held on August 30, 1968, was won by the Union 9-1,and the Union was certified on September 10. TheTrial Examiner found, and we agree, that Respondent'sdecision to eliminate the producers was made, at theearliest, on October 4, and not communicated to subordi-nate management personnel until October 7. The Unionand the producers were first informed of the decisionin this respect at the first contract negotiating sessionon October 8.Respondent's position, accepted by the Trial Examin-er, seems to be that the advent of the Union wouldredound to Respondent's economic disadvantage in two'Respondent operates a two-way radio format on a 24-hour basisA person designated as a communicaster broadcasts over the air andinvites and solicits listeners to telephone the radio station and discussvarious and sundry subjects with the communicaster A producer wouldscreen the telephone calls and in addition act as a factotum for thecommunicaster The term bears no relation to the job of a "producer"of shows as that term is more commonly used in the entertainmentindustry.respects, first, that "when the union organized, it madethe economic factor even more important," and second,that "a great deal of time and effort would be spentin negotiations with them" These reasons, in the absenceof any specific, express, or independent animus or hostili-ty toward the Union, are regarded by the Trial Examineras foreclosing the existence of unlawful discrimination.They establish, in his view, a valid defense of economicmotivation for Respondent's decision to eliminate theproducers. We disagree.Such purported justification cannot justify conductthat is in fact related to the Union's presence in theplant.The employees here were discharged becausethe Union had organized them, and the unlawfulnessof that discharge under the Act is in no way minimizedor affected by the fact that Respondent may havebelieved, even accurately, that the Union's becomingtheemployees' exclusive bargaining representativewould cost him money, or cost him the time and effortspent in bargaining. Indeed, if these kinds of businessreasons could justify discrimination, the proscriptionsand protections of the Act would be rendered larglynugatory.2We also disagree with the Trial Examiner's conclusionthat the Respondent did not "violate the mechanicsand spirit of collective bargaining." As indicated above,the employees had voted 9 to I for union representationon August 30. On October 4, prior to the first scheduledbargaining session of October 8, Respondent determinedto discharge its entire unit of producers. At all timesRespondent has refused to bargain about any term orcondition of their employment, except the sole questionof their termination, which was effectuated on November15.The unlawful termination of these employees ishardly a defense to a charge of an unlawful refusalto bargain. Nor does the fact that Respondent bargainedabout the issue of termination relieve it from the broaderobligation to bargain about all terms and conditionsof employment. Hopefully, Respondent in the futurewill fulfill its lawful obligations, but such a hope isnot a substitute for an express order that it do sonow.`Accordingly, we find that the Respondent's failureto engage in good-faith bargaining with the Union withrespect to the producers' terms and conditions of employ-ment, including any economic justification for the elimi-nation of their jobs, violated Section 8(a)(5) and (1)of the Act. We shall modify the Trial Examiner's Conclu-sions- of Law to delete No. 7 thereof; substitute thefollowing as No. 6 and renumber the Trial Examiner'sNo. 6 as No. 7:-"6.By failing and refusing to bargain with the above-named labor organization as to the continued tenureand employment conditions for employees in the recentlycertified unit, Respondent violated Section 8(a)(5) and(1) of the Act."YN L R B v Jones& LaughlinSteelCorp ,301U S 1, 33-34,N L R B v ErieResisterCorp ,373U S 221;N L R.B v. GreatDane Trailers, Inc388 U S 26182 NLRB No. 37 METROMEDIA,INC. (KLAC)203ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,theNational Labor RelationgBoard adopts as its Order the Recommended Orderof the Trial Examiner,and hereby orders that Respond-ent,Metromedia, Inc. (KLAC), Los Angeles, California,itsofficers,agents, successors,and assigns,shall takethe action set forth in the Trial Examiner's Recommend-ed Order, as herein modified:1.Reletter paragraph I as l(a) and add the followingas 1(b) and 1(c):'"(b) Cease and desist from refusing to bargain collec-tivelywith the above-named labor organization as theexclusive representativeofallemployees in theappropriate unit with regard to rates of pay, wages,hours of employment, and other conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed- agreement."(c) Cease and desist from in any other manner inter-feringwith, restraining,or coercing its employees inthe exercise of the right to self-organization,to form,join, or assist any labor organization,to bargain collec-tively through representatives of their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities."2.Delete paragraph 2(a) of the Trial Examiner's Rec-ommended Order and insert the following:"(a)Offer to the employees named below immediateand full reinstatement of their former jobs or,if thosejobs no longer exist,to substantially equivalent positions,Without prejudice to any seniority or other rights_ andprivileges previously enjoyed and make each whole forany loss of pay suffered as a result of Respondent'sdiscrimination'against them in the manner set forthabove under The Remedy."3.Add the following as paragraph 2(c) and reletterthe remaining paragraphs accordingly:"(c)Upon request, bargain collectively with theabove-named labor organization as exclusive representa-tive of the employees in the appropriate unit with regardto rates of pay, wages, hours of employment,and otherconditions of employment and, if an understanding isreached,embody such understanding in a signed agree-ment.The appropriate unit is:All producers employed by Metromedia, Inc.,atKLAC,excludingofficeclerical employees, theexecutive producer,assistant program director, pro-gram director,guards and supervisors as definedin the Act, and all other employees.4.Substitute"Judgment"for "Decree" wherever itoccurs in footnote 14 of the Trial Examiner's Recom-mended Order.5.Substitute the attached notice for the one recom-mended by the Trial Examiner.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdischarge you because you desig-nate a union as your representative to bargain collec-tivelywith us about your rates, of pay, wages,hours, or other terms and conditions of youremployment.WE WILLNOT refuse to bargain collectively withNational Association of Broadcast Employees &Technicians,AFL-CIO-CLC, asthe exclusive rep-resentative of all the employees in the appropriateunit described below.WE WILLoffer to reinstate the following employ-ees to their former positions as producers or, ifthose positions no longer exist,to substantiallyequivalent positions,without any change in theseniority or other privilegestheyenjoyed beforewe discharged them and WEWILLpay them anymoneytheylost as a result of our discriminationagainst them with interest at 6 percent:Carmen DurandMadeline Gartzman RosenJames ErnsbergerNancy SkibaRobert La PidesArleen StarrEdith LundSondra WeinbergJack McClurePaul WerthWE WILL notify any of these employees whoare presently serving in the Armed Forces of theUnited States,of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended,after discharge fromthe Armed Forces.WE WILL,upon request,bargain collectively withthe above-named Union,as the exclusive represent-ative of all the employees in the unit describedbelow with respect to rates of pay, wages, hoursof employment,and other conditions of employmentand, if an understanding is reached,embody suchunderstandinginasignedagreement.Theappropriate unit is:All producers employed by Metromedia, Inc.,atKLAC,excluding office clerical employees,theexecutive producer, assistant programdirector,program director,guards and supervi-sors as defined in the Act, and all other employ-ee s.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in the exer-cise of their right to self-organization,to form,join, or assist any labor organization,to bargain 204DECISIONSOF NATIONALLABOR RELATIONS BOARDcollectively through representatives of their ownchoosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutualaid and protection, or to refrain from any andall such activitiesAll our employees are free to become, remain, orrefrain from becoming members of the above namedUnion or any other labor organizationMETROMEDIA INC(KLAC)(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questionsconcerningthis notice or compliancewith its provisions,may be directed to the Board'sOffice, 10th Floor,Bartlett Building,215West SeventhStreet,LosAngeles,California90014,Telephone213-688-5800TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K BLACKBURN, Trial Examiner This casearose on November18, 1968,'when National Associationof Broadcast Employees & Technicians, AFL-CIO,CLC, referred to herein as the Union or the ChargingParty, filed an unfair labor practice charge againstMetromedia, Inc (KLAC), referred to herein asRespondent or KLAC On the basis of that charge,theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 31 (LosAngeles, California), issued a complaint against Respond-ent on January 10, 1969, in which he alleged thatRespondent had violated Section 8(a)(1), (3), and (5)of the National LaborRelationsAct, as amended Byits answer, duly filed on January 22, 1969, Respondentadmitted,inter alia,the following facts alleged in thecomplaint(a)Producers constitute a unit appropriate for thepurposes of collective bargaining at KLAC(b)The Union was certified as the collective-bargain-ing representativeof the producers on September 10followingan electionheld on August 30 in Metromedia,Inc (KLAC), Case 31-RC-867, in which a majorityof them selected the Union as their representative(c)The Union has been the collective bargaining rep-resentative of the producersat all timessince September10'All dates are 1968 unless otherwise specified(d)The Union, by letter, requested Respondent tobargain on or about September 12(e)Respondent's answer to the Union's letter of Sep-tember 12 was notification to the Union on October8 that it had decided to terminate the employment ofall producers(f)Respondent discharged all producers on November15 and has since failed and refused to reinstate and/or recall themRespondent's answer denied only that it dischargedthe producers "because said employees were membersof and supported the Union or because a majority ofthem had designated the Union as their collective-bar-gaining representative or because Respondent was moti-vated by the desire to avoid recognition of or bargainingwith the Union' and that unfair labor practices resultedConsequently, the only issue litigated before me wasRespondent's motive for eliminating producers from itsoperationsAt the hearing, duly held in Los Angeles on February25 and 26, 1969, all parties appeared and were givenfull opportunity to participate, to adduce relevant evi-dence, to examine and cross-examine witnesses, to argueorally, and to file briefsUpon the entire record, including briefs filed byRespondent and the General Counsel, and from myobservation of the demeanor of the witnesses whiletestifying under oath, I make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTMetromedia, Inc , operates radio and television stations throughout the United States In Los Angelesitoperates an AM radio station with call letters KLAC,the only one of its stations involved in this proceedingMetromedia, Inc , annually grosses more than $100,000from its operations outside the State of CaliforniaKLAC's gross volume of business annually exceeds$200,000, a substantial part of which is derived fromthe sale of air time for the advertisement of nationalbrand products and for the sale of items producedoutside CaliforniaOn the basis of these admitted facts,Ifind that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act[ITHE LABOR ORGANIZATIONINVOLVEDThe complaintalleges, the answer admits, and I findthat the ChargingPartyisa labor orgapization withinthe meaning of Section2(5) of the ActIIIFACTSKLAC is the pioneer among American radio stationsin 24-hour-a-day two-way talk radio It converted tothat format in February 1966 However, prior to thattime, part of its daily programing was devoted to two-way radio Two-way radio is a type of programminginwhich a personality known as a communicaster METROMEDIA, INC. (KLAC)engagesin telephone conversations' with persons whocallor are called by the station with the voices ofboth communicaster and caller being heard on the air.The primary duty of a producer is to answer thetelephone for his communicaster when the communicast-er is on the air, screening out undesirable callers andpassing desirable ones along to the communicaster. Itisa relatively low-paying job2 and bears no relationto the job of a "producer" of shows as that termismore commonly used in the entertainment, industry.The title originated in the early days of two-way radiowhen a communicaster referred to his "producer" whileon the air and, thereafter, like Topsy just grew.Through the years the duties of producers also Justgrew. At the time Respondent, abolished the job classi-fication on November 15, the, producers, in additionto screening incoming calls, were performing the follow-ing duties for their communicasters: researching ques-tions posed to communicasters by callers; placing news-maker calls; monitoring the program for adherence tothe Federal Communications Commission's fairness doc-trine 'and taking proper steps to rectify any possibledeviations; booking and greeting guests whom communi-casters sometimes have on their shows; opening andcoping with the communicasters' mail; and cueing, pac-ing, and timing the shows.3 A newsmaker' call is atelephone call made by the station to a person in,thenews with the conversation broadcast in thesame manneras a call made by a nonnewsmaker to the station.An example would be a call to a member of the Californialegislature for comment on a pending bill. All of theduties performed-by producers prior to theirterminationare still being performed by other m'e'mbersof KLAC'sstaff with the exception of the primary duty of screeningincoming calls for communicasters while they aretionthe air"New,smaker calls, for, example., Fare' now made,either by the communicaster himself ror, more commonly;"by'newsmen.Prior to the inception 'of the Union's campaign toorganize Respondent's producers at KLAC, managementhad become dissatisfied with the contribution of theproducers to its air sound. Jack G. Thayer,generalmanager of KLAC, was concerned that a format whichhad been exciting in the beginning was becoming lethargicand blamed the change on the role of the producers.He reasoned that the spontaneity of the shows had.declined because the communicasters already knew,'when they took a call on the air, who was on theother end of the line and what he wanted to talk about.He also reasoned that the communicasters were relyingtoo heavily on their producers for research and back-ground information to`the detriment of their own abilityto talk intelligently. and entertainingly about affairs ofthe day. He also noted, when he reviewed KLAC's1968 budget in February, that producers were costingthe station approximately $50,000 a year and speculatedYApproximately $2 an hour Commumcasters earn from $20,000 to$150,000 a, year9David Crane, KLAC's program director, described producers as"these people who had become [the communicasters] personal privatesecretaries " The phrase struck me as particularly apt205whether that amount could be saved by eliminatingthem while,at the same time,upgrading the station'sproduct, the sound,which it broadcasts.4Consequently,he discussed the role of producers in two-way radiowith various persons in or associated with the broadcast-ing industry.He also discussed with his program director,Willi'sDuff,,whether it was,possible to have,two-wayprograming without`producers,somethingKLAC hadnever tried before.Duff thought it was not possible.He took the position that,rather than being eliminated,the job of the producers should be upgraded. DavidCrane,KLAC's news director,was promoted to programdirector on March 15,replacing Duff. Thayer discussedthe possibility of eliminating producers with Crane.Crane was more receptive than Duff to the idea butasked for time to study the problem.The petition which ultimately led to the certificationof the Charging Party as bargaining representative ofthe producers was 'filed onJuly 5and received byThayer within a day or two. He checked with his homeoffice in NewYork.He was told by Robert E. 'Pantell,Metromedia'he could not discriminate'against the producers' in anyway, including discharging them,nor could he interrogatethem,threaten'them,or promise them benefits pendingthe election. 'Pantell advised Thayer what steps he couldlegally take to attempt, to persuade the producers tovote against the Union.Consequently,Thayer sent twoletters to the producers,one dated August 2 and theother August 13, and held one meeting'with them aday or two before the election.The theme of the lettersand speech is that Thayer had found opportunities inthe radio business greater for him when he put unionactivitie's'behm`dfiiin''in,'order to follow an individualcourse and'"that'thie produce'rsrwould be unwise to'selecta union,whtch normally,represents nonbroadcasting tech-nsl in"ilie in`'d try since to do so might inhibittheir future chances for broadcasting careers.In July installation of new,telephone equipment atKLAC was` completed.'This equipment expanded theservice available,but did not change the essential setupunder which`communicaster and producer worked atindentical but separate telephone call director sets.'The Union won the election,,held on Friday,August30, by a vote of 9 to 1.6Louise,-d'Usseau voted inthe election.'',On Friday, Septemb1er'6;,Mrs: d'Usseauasked Thayer whether she could take the "place 'of _acommunicaster who was going to be absent'that week-end. Mrs. d'Usseau had broadcast as a substitute commu-nicaster on similar occasions in the past:Thayer toldher that she could not because she was now representedby the Union, communicasters-and other employeesKLAC's revenues were down $15,000 in February from January,down $600,000 in the first 10 months of 1968 from the first 10" months'of 1967' ..The record is unclear on exactly when this work began and endedApparently it began in June, prior to the, filing of the petition,, andended in July, after the filingBThe election was held pursuant to a stipulation for certification'upon consent election entered into by Respondent and the ChargingParty on August 5Mrs d'Usseau quit prior to November 15 206DECISIONSOF NATIONALLABOR RELATIONS BOARDwho appear on the air for KLAC are represented bythe American Federation of Television and Radio Artists,AFL-CIO,' and he did not want to cause a possiblejurisdictional dispute in any negotiations with the Union.On September 10, Nancy Skiba was hired as a producer.The 'possibility of eliminating producers continuedunder active study following the election. Crane hada communicaster present his show at least once withoutthe help of a producer. After studying a tape of theshow, Crane told Thayer he thought eliminating produc-erswas a feasible idea. Thayer continued to discussthe subject with various radio experts who visitedKLAC, Among them was the general manager of stationWEEI in Boston, a two-way talk station which doesnot use producers, with whom he had first talked inFebruary. As a result, Thayer visited WEEI on October2 and 3 in order to study its operations. He wentfrom Boston to New York on October 4, where heconferred with his superiors about eliminating producersat KLAC. He returned to Los Angeles on Friday, Octo-ber 4. On Monday, October 7, he told his colleaguesof his decision to terminate the employment of all produc-ers.9The Union and the producers first learned of Thayer'sdecision on the morning of October 8 at the first sched-uled bargaining session between Respondent and theUnion. Pantell, spokesman for Respondent, opened themeeting by announcing that Respondent had decidedto eliminate the job classification of producer. He saidthatRespondent recognized its obligation to bargainwith the Union about producers and that, if time shouldprove the decision wrong and find producers once morenumbered among KLAC's employees, Respondentwould recognize and bargain with the Union as theirrepresentative at that time. He also conceded Respond-ent's obligation to bargain with the Union about the-termination of the producers' employment. Consequent-ly,allbargaining which took place at that session aswell as at meetings held on October 31, NovemberIand 15 was limited to that subject.On November 15 Respondent discharged all of the10 producers then on its staff. They are Carmen Durand,James Ernsberger, Robert La Pides, Edith Lund, Jack8KLAC's engineersare representedby the International Brotherhoodof Electrical Workers, AFL-CIO9The only material point as to which there is any real disputein this record is the date on which Thayer finally made up his mindto discharge the producers I do not credit belated assertion that hedecided in February when he first talked to the manager of WEEIHe first testified that he reached his decision on October 7, thenchanged to October 4 during his conference in New York with hissuperiorsThis discrepancy is immaterial since both dates are wellafter the electionThayer only stated that he had decided early in1968, before any knowledge of the organizing campaign or the producers'interest in the Union, when the possible significance of the point dawnedon him as he was testifying The record as a whole, especially thetestimony of David Crane about his conversations with Thayer afterthe filing of the petition, Thayer's own testimony about the reasonfor his trip to Boston, and the fact that Nancy Skiba was hired afterthe election,makes it clear Thayer had come to no final decisionabout whether he could get along without producers before he leftfor Boston Therefore, I find that Respondent's decision to eliminatethe producers was made, at the earliest, on October 4McClure,MadelineGartzman Rosen, Nancy Skiba,Arleen Starr, Sondra Weinberg, and Paul Werth.IV. CONCLUSIONSRespondenteliminateditsproducers (1) to improveitsair sound and (2) to save money. With respect tothe second reason, it admits that it was aware thatadditional costs could flow from their organization. Thus,Pantell at one point testified:`The producers' union organization was certainlyan ingredientin our consideration of the producerssituation.Crane testified:They [discussions with other personsin manage-ment about eliminating producers] were more fre-quent [from mid-August through September 1] andtheywere primarily with Mr. Thayer. And thereason that they were more frequent was becausewe were also aware that the producers were talkingin the halls and so on about $225 a week that'they wanted to get because that's what somebodywas getting in San Francisco.and Thayer testified:Q.,I asked you-I think your answer was thatone of thereasonsthat you decided to eliminatethe producers was because of-A. Because of economics, 50 thousand dollars,thatwas their current status [i.e., in February].Secondly, was the programming. Next, I foundout that the union was coming in. ^ Mr.,-'Pantellsaid it was going to cost more money, so theeconomic factor became even stronger.Q. Your decision to terminate the producers wasfinal-in February? Tell us how theunion's increasedeconomic burden affected that decision.A. No, not in February, I said, sir-Q. You said-A. I said my first consideration was, No. 1,economics, based on $50,000; No. 2, on program-ming spontaneity. That decision was there to beginwith.Then when the union organized, it made theeconomic factor even more important.Another facet of the economic half of Respondent'smotive was the bother of negotiating with the Union,as Thayer testified on cross-examination:Q.Well, why didn't you do it [eliminate produc-ers] in March?A. I hadn't thought that much about it in March.Q. Tell me-you say the union was a factor-tellme how it was a factoragain, please.A.My concern was that a great deal of timeand effort would bespent in negotiationswith them.Therefore,sinceThayer did not finally decide to elimi-nate the producers until after they voted for the Union,regardless of how much thought he may have givento the possibility before, it is obvious that the economics METROMEDIA, INC. (KLAC)of unionization were a moving cause of the discharges. 10Even though Respondent also had a second reason,improvement of its product,ifthe economic motiveresulting from the producers'selection of the Unionisdiscriminatory within the meaning oftheAct, thedischarges violate Section 8(a)(3) and(1).N.L.R.B. v.ElectricSteam RadiatorCorp.,321F. 2d 733 (C.A.6).Respondent defends its decision to eliminate its prod-ucers because they had voted for the Union on twogroundsFirst, it argues that this is aDarlington'[case,and, sincetheGeneral Counsel has admittedly notattempted to prove a motive of chilling unionism else-where in Respondent's business, no violation has beenestablished. It equates the total elimination from itsoperation of the one task which producers alone per-formed, namely, the screening of calls for communicast-ers while they are on the air, with the closing of partof an employer's business found legal by the SupremeCourt, and states, in its brief:Admittedly, the termination of the producers heredid not constitute a partial closing of the Respond-ent's business in the sense that one plant wascompletely shut down and its doors bolted forever.Similarly, the Respondent's air product had notbeen changed substantially, as for example, fromtwo-way radio to music. However, Respondent sub-mits that theDarlingtoncase does not require thatthe partial closing be evidenced by the bolted dooror a complete change in the product. For example,let's assume that an employer who manufacturers[sic]automobiles decides to eliminate the use ofa chrome feature strip as trim on the automobile.This chrome feature strip is manufactured by 10employees in one plant located 20 miles from theassembly plant. If the employer closes down thatone plant, clearly theDarlingtoncase would apply.Assuming that the chrome strip is made in a separatebuilding located on the same premises as the assem-bly plant, it would appear that a permanent closingof that building would also fall within the purviewof theDarlingtoncase.The Respondent submitsthat even if the 10 man department was locatedwithin the assembly plant itself theDarlingtonruleshould apply. In each case the employer has partial-ly terminated its business permanently, and thephysical location of the part of the business termi-nated should have no effect on the legal result.Itshould also be noted that in the assumptionsabove, the ultimate product, namely, the automo-bile, has not substantially changed10Pantell admitted that, at one of the negotiating sessions, he toldtheUnion Respondent desired to eliminate the group of producerseven absent any increase in cost The General Counsel cites this factin arguing that Respondent's economic defense is a pretext I attachno such significance to the remark All it establishes is that Respondent,once it had announced its decision to the Union, was determinednot to change it regardless of any arguments advanced by the Union" Textile Workers Union v Darlington Manufacturing Co ,380 U S263207In the present case, the Respondent permanentlyterminated that portion of its business whichinvolved thescreeningof telephone calls by theproducers. From Mr. Ernsberger's testimony, itappears that at least one communicaster, namely,Joe Pyne, conducted his show from his home whilethe producer was located in the broadcast studio.Thus, it would have been entirely possible to haveall the communicasters broadcast from a buildinglocated some distance from the buildinghousingthe producers. If, under those circumstances, theRespondent terminated the producers and "boltedthe door" of the building in which they were locat-ed, theDarlingtoncase would clearly apply. TheRespondent submits that the physical location ofthat part of its business which is permanently closedshould not make theDarlingtoncase less applicable.The Darlington casewasintended to cover a perma-nentpartial closing of any part of an employer'sbusiness whether it is a division, plant or departmentand regardless of its location.The permanent natureof the Respondent's closing of that portion of itsbusiness conducted by the producers is evidencedby the fact that no one is performing the workexclusivelyassignedto them and no replacementshave been hired. [Emphasis supplied.]Idisagree.When Respondent eliminated the job classi-fication and dropped from its operation the one taskwhich was uniquely the producers', it did not closea part of its business in any reasonable sense of thatexpression. In bothDarlingtonandMotor Repair, Inc.,168NLRB 1082, another case cited by Respondentin,which the Board, applied theDarlingtonprincipleto find a partialclosing nota violation of the Act,an entireplant was shut down. I find nothing in eitherdecision to justify anextensionofDarlingtonto thesituationpresented here. Therefore, since Respondentdid not close a part of its business,Darlingtondoesnot apply and the General Counsel did not have toprove a chilling-of-unionismmotive in order to establisha violation.Second, Respondent argues that this case is governedbyN.L.R.B. v. J. M. Lassing, et al.,284 F.2d 781,783.There, the United States Court of Appeals forthe Sixth Circuit held that an employer did not violatetheAct when it accelerated a decision to eliminateone of its operations because the employees who per-formed it had selecteda bargainingrepresentative. Thecourt reversed the Board in Lassing on the basis ofthe principle it had previously established inN.L.R.B.v.AdkinsTransfer Co.,226 F.2d 324, andN.L.R.B.v. R. C. Mahon Co.,269 F. 2d 44, thata company may suspend its operations orchange its method of doing business, with the result-ing loss of employment on the part of certainemployees,so long as itschange in operationsisnot motivated by the illegalintentionto avoidits obligations under the National Labor RelationsAct. A changein operationsmotivated by financialor economic reasons is not an unfair labor practiceunder the Act. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDAgain, I disagree. In the first place, the Board hasexpressed its respectful disagreement with the SixthCircuit's holding in Lassing and similar cases. SeeOx-Wall Products Manufacturing Co., Inc., et al.,135 NLRB840, fn. 4 at842; ' Myers Ceramic Products Co.,140NLRB 232, fn. 8 at 234. More importantly, this caseisclearly distinguished from theLassingline of casesby its facts. InLassing,the employer only accelerateda firm decision already made and having an outsidedate for its implementation when the employees selecteda bargaining representative. Here, Thayer did not finallymake up his mind to eliminate the producers until wellafter the election when faced with the imminent necessityof negotiating with their representative. In Adkins andinMahonthe employer was motivated solely by itsconcern that it could not afford increased costs causedby unionization. Here, there is no evidence, nor doesRespondent contend, that increased ' costswhichundoubtedly would have resulted from organization ofthe producers posed any threat to KLAC's continuingprofitable operation. The thrust of Respondent's econom-ic argument is, rather, that it was privileged to attemptto improve its air sound and to save money in theprocess no matter what its financial situation. The Lass-ingprinciple has been applied in situations where, ashere, the decision to eliminate employees preceded anydemand for increased benefits from their bargainingrepresentative on the ground that the employer's good-faith anticipation of such demands is sufficient to estab-lish that his action is motivated by economic ratherthanantiunionconsiderations. 12Here;-'however,Respondent's concern did not center on possible increas-es in its cost due to organization of its producers.As the two portions of Thayer's testimony, which''',I-have set forth verbatim above make clear,- his cohcehnwas first with the approximately, .$50,000 'a year 'theproducers were already costing Respondent:and secondwith the time that would be wasted in negotiationswith the Union, money and time which could easilybe saved if the producers were eliminated forthwith.Therefore, this case does not present "a change inoperations motivated by financial or economic reasons"in the sense in which that phrase was used by thecourt since "motivated by financial or economic rea-sons" means, in theLassingcases,motivated solelyby the desire to avoid the increased costs of unionization.Based on the foregoing, I find that Respondent wasmotivated to discharge all 10 of its producers on Novem-ber 15 by their designation of the Union as their collec-tive-bargaining representative and by Respondent's con-sequent desire to avoid bargaining with the'Union, there-by violating Section 8(a) (3) and (1) of the Act. Inreaching this result I rely especially on the timing ofRespondent's decision to eliminate the producers andRespondent's admission that its concern at that timewas over the money, they were already costing as muchas over future increased costs. I do not rely on,Respond-ent's preelection campaign or the Thayer-d'Usseau" JaysFoods, Inc v N LR B ,292 F 2d317 (C A 7)But seeWeyerhaeuserCompany, 134 NLRB 1371,1374, and fns 9 and 10conversation.The two letters which Thayer sent tothe producers and the words he spoke to them justbefore the election contain no threats of reprisal orpromises of benefit. They are a clear expression ofRespondent's right under Section 8(c) of the Act topresent to its employees its views on the merits ofunionization. I credit the testimony of Thayer and Cranethat they personally had no objection to the producers'selecting theUnion as their representative ' if they sodesired. As to Mrs. d'Usseau's conversation with Thay-er, I find that Thayer was motivated only by the jurisdic-tional problem and not by resentment over the outcomeof the election when he declined to let her go on theair as he had in the past. 13 The fact that an employeradvanced arguments against unionization, without more,does not establish antiunion animus. Neither does thefact that he based a business decision on a valid bargain-ing consideration. Therefore, I find that Respondentwas not motivated by antiunion animus when it eliminat-ed producers.The General Counsel does not contend that Respond-ent failed or refused to 'bargain with the Union abouttermination of the producers, once the decision to elimi-nate them had been 'announced. His 8(a)(5) theory isa derivative one. Once an 8(a)(3) violation is foundunder the circumstances of this case, he argues, a refusaltobargain follows because Respondent of necessityrefused to bargain with the Union over the terms andconditions of the producers' continued employment. Iagree with the General Counsel's factual premise butnotiwith his. legal conclusion..The fact that, Respondenttions establishes that Respondent 'did. riot violate- themechanics or spirit of collective bargaining. During thesenegotiations, Robert Pantell, Respondent's, spokesman;,acknowledged 'a, continuing obligation to bargain, about,terms and conditions of employment if conditions evermade such bargaining relevant. When Pantell couchedthis thought in terms of Respondent being "wrong"about its decision to get rid of the producers, he wasthinking of the possibility that Respondent might subse-quently find their role of screening calls for communicast-ers essential to Respondent's operations. But the out-come of this litigation may prove Respondent wrongin a totally different sense. If the eventual result ofthisDecision, a Board order or a court decree, is rein-statement of producers to their former positions, I haveno doubt that Respondent will honor the commitmentmade in good faith by Pantell and bargain with theUnion without the necessity of an express order herein.Therefore, I find that Respondent did not violate Section8(a)(5) and (1) of the Act when its illegal decision toeliminate the producers precluded bargaining with the13The General Counsel's brief takes contrary views There is noexplanation in the record as to why the preelection letter aand speechare not alleged in the complaint as independent violations of Sec 8(a)(l)or the d'Usseau incident as a violation of Sec 8(a)(3) and (1) if theyhave the significance the General Counsel attributes to them All arewellwithin the 10(b) period The charge is sufficiently broad to coverthem METROMEDIA, INC (KLAC)Union over the terms and conditions of their employ-mentUpon the foregoing findings of fact, and on the entirerecord in this case, I make the followingCONCLUSIONS OF LAW1Metromedia, Inc (KLAC) is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act2National Association of Broadcast Employees &Technicians, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act3All producers employed by Metromedia, Inc , atKLAC, excluding office clerical employees, the executiveproducer, assistant program director, program director,guards, supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section9(b) of the Act4At all times since September 10, 1968, the Unionhas been and presently is the representative for thepurpose of collective bargaining of the employees inthe unit described above and, by virtue of Section9(a) of the Act, has been and now is the exclusiverepresentative of all the employees in said unit forthe purpose of collective bargaining in respect to ratesof pay, wages, hours, or other terms and conditionsof employment5By discharging Carmen Durand, James Einsberger,Robert La Pides, Edith Lund, Jack McClure, MadelineGartzman Rosen, Nancy Skiba, Arleen Starr, SondraWeinberg, and Paul Werth on November 15, 1968,Respondent has discriminated with respect to their hireand tenure of employment, discouraging membershipin the above-named labor organization and thereby hasviolated Section 8(a) (3) and (1) of the Act6The aforesaid unfair labor practices are unfaii laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act7Respondent did not violate Section 8(a)(5) and(1)of the Act by announcing, on October 8, 1968,its decision to discharge the persons named above andthereafter failing and refusing to bargain with the above-named labor organization about the terms and conditionsof their continued employmentTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action whichwill effectuate the policies of the ActOrdinarily, I would recommend that Respondent reinstate the discharged producers to their former or substan-tially equivalent positions In this case, however, suchan order would permit Respondent to circumvent therealpurpose of the order to restore thestatus quoanteinsofar as a bargaining unit limited to producersis concerned by reinstating them to positions other thanproducer Consequently, I will recommend that Respond-209ent reinstate each of the discharged producers to hisformer position without prejudice to any seniority orother rights and privileges previously enjoyed and makeeach whole for any loss of earnings he may have sufferedas a result of his discharge by paying to him a sumof money equal to that which he normally would haveearned as wages from November 15, 1968, until thedate of Respondent's offer of reinstatement, less hisnet earnings during such period, with backpay and inter-est thereon to be computed in the manner prescribedinFW Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co ,138NLRB 716 Thisis not meant to imply that Respondent must again havethem screen calls for its communicasters Screeningcalls occupied less than half of the producers' worktimeprior to November 15 If Respondent feels that elimination of the producers' unique duty of screening callshas so improved its air sound that it does not wantto go back to the old system, there is enough workinvolved in the producers' other duties to keep thembusy as the communicasters' factotums for as manyhours a week as they normally worked prior to November15Upon theforegoing findings of fact and conclusionsof law and the entire record,and pursuant to Section10(c) of theAct, I herebyissue the followingRECOMMENDED ORDERMetromedia, Inc (KLAC),its officers,agents, succes-sors, and assigns, shallICease and desist from discriminating against itsemployees in order to discourage membership in NationalAssociation of Broadcast Employees&Technicians,AFL-CIO, CLC, orany other labor organization2Take the following affirmative action which is nec-essary to effectuate the policiesof the Act(a)Offer to Carmen Durand,James Ernsberger, Rob-ertLaPides,Edith Lund, Jack McClure,MadelineGartzman Rosen,NancySkiba,Arleen Starr, SondraWeinberg,and Paul Werth immediate and full reinstate-ment to their former positions as producers withoutprejudice to any seniority or other rights and privilegespreviously enjoyed and make each whole for any lossof pay suffered as a result of Respondent's discriminationagainst him in the manner set forth aboveunder ` TheRemedy "(b)NotifyCarmen Durand,James Ernsberger, RobertLa Pides, Edith Lund,Jack McClure,Madeline Gartzman Rosen,NancySkiba,Arleen Starr, and/or PaulWerth if presently serving in the Armed Forces ofthe United States of his right to full reinstatement uponapplication in accordance with the Selective ServiceAct andtheUniversalMilitary Training and ServiceAct, as amended, after discharge from the Armed Forces(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records,social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Recommended Order 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post at radio stationKLAC in LosAngeles, Cali-fornia, copies of the attached notice marked"Appen-dix."14 Copies of said notice,on formsprovided bythe Regional Director for Region 31, after being dulysigned by Respondent's authorized representative, shallbe posted by it immediately upon receipt thereof, andbe maintainedby it for 60consecutivedaysthereafter,in conspicious places, including all places where noticesto employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered,defaced,or covered by any other mate-rial.(e)Notifythe Regional Director for Region 31, inwriting,within 20daysfrom the receipt of this Decision,whatsteps have been taken to comply herewith."''"In the event that the Recommended Order is adopted by theBoard, the words "This notice is posted by order of the NationalLabor Relations Board after a Trial at which all sides had the chanceto give evidence, the National Labor Relations Board found that we,Metromedia, Inc (KLAC), violated the National Labor Relations Act,and ordered us to post this notice," shall be substituted for the words"Pursuant to the Recommended Order of a Trial Examiner of theNational Labor Relations Board and in order to effectuate the policiesof the National Labor Relations Act we hereby notify our employeesthat," in the notice In the further event that the Board's Order isenforced by a decree of the United States Court of Appeals, thewords "This notice is posted by order of the United States CourtofAppeals" shall be substituted for the words ".This notice is postedby order of the National Labor Relations Board "IS In the event that this Recommended Order is adopted by theBoard, this provision, shall be modified to read "Notify the RegionalDirector for Region 31, in writing, within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith "